                                                    THIS ORDER IS APPROVED.


                                                     Dated: September 2, 2020




                                                    Brenda Moody Whinery, Chief Bankruptcy Judge
                                                    _________________________________




Case 4:19-bk-00206-BMW   Doc 54 Filed 09/02/20 Entered 09/02/20 16:03:55        Desc
                         Main Document Page 1 of 4
Case 4:19-bk-00206-BMW   Doc 54 Filed 09/02/20 Entered 09/02/20 16:03:55   Desc
                         Main Document Page 2 of 4
                                 9/1/2020
                                 #011557




Case 4:19-bk-00206-BMW   Doc 54 Filed 09/02/20 Entered 09/02/20 16:03:55   Desc
                         Main Document Page 3 of 4
Case 4:19-bk-00206-BMW   Doc 54 Filed 09/02/20 Entered 09/02/20 16:03:55   Desc
                         Main Document Page 4 of 4
